Citation Nr: 9910808	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  95-25 964 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1958 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The case was previously before the Board in August 1998, when 
it was remanded for the RO to reevaluate the veteran's claim 
of a compensable evaluation for bilateral hearing loss.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by a pure tone threshold average of 50 decibels on 
the right and 42.50 decibels on the left with discrimination 
ability of 94 percent correct on the right and 90 percent 
correct on the left (numeric designation I and II, 
respectively).  


CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected bilateral hearing loss disability have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a compensable 
evaluation for his bilateral hearing loss disability.  It is 
the decision of the Board that the preponderance of the 
evidence is against an increased (compensable) rating for a 
bilateral hearing loss disability.

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 

The Board has continued the issue as entitlement to an 
increased evaluation.  The appellant is not prejudiced by 
this naming of the issue.  The law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue has been phrased.  It also appears that the Court 
has not provided a substitute name for the issue.  In 
reaching the determinations, the Board has considered whether 
staged ratings should be assigned.  We conclude that the 
conditions addressed have not significantly changed and 
uniform ratings are appropriate in this case.  See Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 52 Fed. Reg. 44118, Nov. 18, 1987.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. Part 4, including 38 C.F.R. § 4.85 and 
Codes 6100-6110 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).  

On the authorized VA audiological evaluation, in July 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
15
25
75
75
47.50
Left
15
20
65
70
40

Speech audiometry revealed speech recognition ability of 90 
percent correct in the right ear and 92 percent correct in 
the left ear.  These audiology results produce a numeric 
designation of "II" for the right ear and "I" for the left 
ear.  When these numeric designations are applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (1998).  

On an undated private audiological evaluation at the Hearing 
Center submitted by the veteran, in September 1998 pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
30
40
80
75
56.25
Left
20
20
65
70
44

Speech audiometry was not completed using the Maryland CNC 
test.  

On the authorized VA audiological evaluation, in October 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
20
25
75
80
50
Left
15
20
65
70
42.50

Speech audiometry revealed speech recognition ability of 94 
percent correct in the right ear and 90 percent correct in 
the left ear.  These audiology results produce a numeric 
designation of "I" for the right ear and "II" for the left 
ear.  When these numeric designations are applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (1998).  

Dr. Hammett examined the veteran in December 1998.  He 
concluded that the veteran had a noise-induced hearing loss 
in both ears.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
Right
15
15
75
70
43.75
Left
10
15
75
80
45

Speech audiometry was not completed using the Maryland CNC 
test.  

As noted above, the rating is arrived at by the mechanical 
application of the audiometric test results to the rating 
criteria.  Although the veteran is competent to report that 
he is worse, the Court has recognized that the most probative 
evidence, and the evidence that serves as the basis of the 
evaluation, is that which is obtained from the controlled 
audiometric environment.  The private audiometric 
examinations were considered.  

In this case, two of the audiometric tests support a 
noncompensable rating.  The Hearing Center audiological 
evaluation is undated and one is not able to determine 
whether this examination was before or between the two VA 
examinations.  Regardless even when we accept the private 
results and mated the results with the accepted speech tests, 
the result is the same.  The veteran has a noncompensable 
level of disability.  In essence all examinations during the 
appeal period result in the same result.  The preponderance 
of evidence is against the claim.  There is no doubt or other 
basis in the law, regulations or facts of this case, which 
would support a compensable rating.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.7 (1998).  


ORDER

Entitlement to an increased (compensable) evaluation for the 
service-connected bilateral hearing loss disability is 
denied.


REMAND

In regard to the issue of service connection for tinnitus the 
RO has committed four fatal due process flaws.  A Notice of 
Disagreement has not been identified by the RO.  The 
Supplemental Statement of the Case cover letter informs the 
veteran that a response is optional.  The cover letter fails 
to inform the veteran of his obligation to submit a timely 
substantive appeal.  The RO has employed an unauthorized 
version of the SSOC cover letter, thus resulting in this 
procedural error.

The Rating Decision dated October 1998 addresses the issue of 
an increased evaluation for a bilateral hearing loss 
disability and service connection for tinnitus, however the 
cover letter merely informs the veteran that his disability 
was not severe enough to warrant an increased evaluation.  
This cover letter failed to inform the veteran of the denial 
of his claim for service connection for tinnitus.  Thus 
preventing the veteran from filling a notice of disagreement.

Stated differently, the RO failed to properly inform the 
veteran of the denial of service connection for tinnitus; 
issued a supplemental statement of the case when there was no 
notice of disagreement and then failed to inform the veteran 
of the need to perfect the appeal.

In light of Fenderson the veteran must be correctly appraised 
to preserve his due process rights.  Therefore the issue of 
service connection for tinnitus is REMANDED to the RO for the 
following:

1.  The RO is to reissue the Rating 
Decision with reference to the issue of 
service connection for tinnitus and 
inform the veteran of his appropriate due 
process rights under a separate letter.

2.  If there is a notice of disagreement, 
the RO shall issue a statement of the 
case or a supplemental statement of the 
case that correctly informs him of the 
need to submit a substantive appeal as to 
the new issue.  We again note that the RO 
has used an unauthorized version of the 
SSOC cover letter, thus resulting in a 
denial of due process.

Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

